Citation Nr: 1741603	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected disability pension.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 2, 1976 to August 17, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2013, and perfected a timely appeal of the September 2012 decision in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board. A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that he has withdrawn his request. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing at the local RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




